DETAILED ACTION
1.	This office action is a response to an application filed 10/25/2018 in which claims 1-15 are pending in the application and currently being examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
3.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).



4.	As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

5.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-9, drawn to a mask assembly.

Group II, claims 10-14, drawn to a mask assembly. 
Group III, claim 15, drawn to a mask assembly. 

6.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II & III lack unity of invention because even though the inventions of these groups require the technical feature of the mask assembly, comprising: a mask frame and a mask screen, both of the mask frame and the mask screen made of a metallic material; and a metal coating disposed on exposed surfaces of one or both of the mask frame and the mask screen, this technical feature is not a special technical feature as it does not make a contribution over the prior art cited in the Written Opinion of the ISA filed 10/25/2018 (cited in 10/25/2018 IDS). See the document for citations and rationale.

7.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
If Invention I is elected, an election of species is required. This application contains claims directed to the following patentably distinct species of the claimed invention. 
	I-1, Claims 2-5, drawn to the mask assembly of claim 1, wherein the metallic material comprise a nickel:iron alloy.
a metal having a low coefficient of thermal expansion.
If species I-1 is elected, an election of sub-species is required. This application contains claims directed to the following patentably distinct sub-species of the claimed invention. 
I-1A, Claim 3, drawn to the mask assembly of claim 2, wherein the metal coating comprises a nickel material. 
I-1B, Claim 4, drawn to the mask assembly of claim 2, wherein the metal coating comprises a metal selected from platinum-group elements. 
I-1C, Claim 5, drawn to the mask assembly of claim 2, wherein the metal coating is selected from the group consisting of a nickel alloy, ruthenium, rhodium, palladium and gold. 
If species I-2 is elected, an election of sub-species is required. This application contains claims directed to the following patentably distinct sub-species of the claimed invention. 
I-2A, Claim 8, drawn to the mask assembly of claim 7, wherein the metal coating comprises a nickel material.
I-2B, Claim 9, drawn to the mask assembly of claim 7, wherein the metal coating comprises a metal selected from platinum-group elements.
If Invention II is elected, an election of species is required. This application contains claims directed to the following patentably distinct species of the claimed invention. 
aluminum oxide. 
II-2, Claim 13, drawn to the mask assembly of claim 11, wherein the oxide coating comprises yttrium oxide.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, none of the claims are generic.

8.	The examiner has required restriction between apparatus species and product claims. Where applicant elects claims directed to an apparatus specie or product, and the apparatus specie or product claims are subsequently found allowable, withdrawn apparatus and/or product claims that depend from or otherwise require all the limitations of the allowable apparatus and/or product claims will be considered for rejoinder. All claims directed to a nonelected apparatus or product invention must require all the limitations of an allowable apparatus or product claim for that nonelected apparatus invention to be rejoined.
Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JETHRO PENCE whose telephone number is (571)270-7423.  The examiner can normally be reached on M-Th  8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717